DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 5, 9, 15, 17, 19, 21, 23, 26, 27, 29, 41, 47 and 51-54 are pending in the application.  Claims 4, 6-8, 10-14, 16, 18, 20, 22, 24, 25, 28, 30-40, 44-46, 48-50 and 55-60 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US18/31896, filed 05/09/2018, and claims priority benefit of U.S. Provisional Patent Application 62/504,218, filed 05/10/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, pharmaceutical compositions comprising said compounds, methods of inhibiting LpxC (UDP-{3-0-[(R)-3-hydroxymyristoyl]}-N-acetylglucosamine deacetylase), and methods of treatment of a gram-negative bacterial infection by administering said compositions are novel and unobvious over the prior art.  The closest prior art is found in Perez (WO 2015/085238 A1; cited by Applicants; see Office action of 10/26/2020), which teaches inhibitors of LpxC of similar structure; however, these compounds fail to meet the structural limitations of the amended claims.  In view of the cited prior art, or its combination with any other prior art of record, the ordinary artisan at the time the instant application was effectively filed would not have found the claimed compounds, pharmaceutical compositions comprising said compounds, methods of inhibiting LpxC, and methods of treatment of a gram-negative bacterial infection by administering said compositions obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Claims 1-3, 5, 9, 15, 17, 19, 21, 23, 26, 27, 29, 41, 47 and 51-54, renumbered 1-19 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625